           Case 7:12-cr-00169-CS Document 29 Filed 10/09/20 Page 1 of 2




                                         October 8, 2020

BY ECF
Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150


Re:      United States v. Jose Rivera, 12 Cr. 169 (CS)
         Jose Rivera v. United States, 16 Cv. 4983 (CS)


Dear Judge Seibel,

       I write to provide an update regarding Mr. Rivera’s pending motion under
28 U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct. 2551 (2015). This
Court held Mr. Rivera’s petition in abeyance pending the Second Circuit’s decision
whether or not to allow him to file a second or successive motion under § 2255
(which, in turn, was held in abeyance pending a series of cases including United
States v. Davis, 139 S. Ct. 2319 (2019)). Dkt. No. 25. 1 This Court further ordered
Mr. Rivera “to advise the Court within 7 days if the application to file a
second/successive petition is denied, and shall file a brief within 30 days if it is
granted.” Id.

        On October 1, 2020, the Circuit granted Mr. Rivera’s motion for leave to file
a successive petition and transferred the proceedings back to the District Court.
Dkt. No. 27. The Circuit found that Mr. Rivera “has made a prima facie showing
that the proposed § 2255 motion satisfies the requirements of § 2255(h).” Id.
(citations omitted). Specifically, Mr. Rivera’s motion argued “that his 18 U.S.C.
§ 924(c) conviction predicated on attempted Hobbs Act robbery under 18 U.S.C.
§ 1951 is no longer valid after Johnson and Davis.” Id. The Circuit went on to
state:




1   The citations herein correspond to the criminal docket, 12 Cr. 169 (CS).

                                              1
         Case 7:12-cr-00169-CS Document 29 Filed 10/09/20 Page 2 of 2




      We note that the issue of whether attempted Hobbs Act robbery is a crime
      of violence under the § 924(c)(3)(A) force clause has been raised in several
      appeals now pending in this Court. See, e.g., United States v. McCoy, 2d Cir.
      17-3515; United States v. Collymore, 2d Cir. 19-596; United States v. Morris,
      2d Cir. 16-6. The district court can decide, in the first instance, whether its
      proceedings on the new § 2255 motion should be stayed pending decision in
      one or more of those appeals.

      Thus, we write to request that the Court continue to stay the pending
§ 2255 motion, until the Circuit resolves the central issue in this case: whether
attempted Hobbs Act robbery is a crime of violence. The Government, by
Assistant United States Attorney Abigail Kurland, consents to this request.

       If the Court grants this request, Mr. Rivera will file a brief within 30 days
of the issuance of any such decision from the Circuit. If the Court denies this
request, Mr. Rivera is prepared to file a brief by November 2, 2020.

Respectfully submitted,
/s/
                                          Application granted. Petitioner's brief will be due within 30
Sylvie Levine
                                          days of the Circuit's resolution of the issue whether
Assistant Federal Defender
                                          attempted Hobbs Act robbery is a crime of violence for
212-417-8729
                                          purposes of Section 924(c), and the Government's response
                                          will be due 30 days after Petitioner's brief is filed.




                                                                                          10/9/20




                                             2
